EXHIBIT 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”), made and dated as
of March 3, 2005 (“Effective Date”), is by and between Quantum Fuel Systems
Technologies Worldwide, Inc., a Delaware corporation (“Employer”), and Jeffrey
P. Beitzel, a resident of Michigan (“Employee”).

 

W I T N E S S E T H

 

WHEREAS, in connection with the Agreement and Plan of Merger between Employer,
Starcraft Corporation (“Starcraft”) and Quake Sub, Inc. (the “Merger”), Employee
will be employed as Chief Operating Officer of Employer and President of
Tecstar, L.P. (“Tecstar”) (“Job Responsibilities”);

 

WHEREAS, Starcraft and Employee entered into an Employment Agreement dated as of
January 16, 2004, and Employee has made valuable contributions to the strategic
planning, business operations, and financial strength of Starcraft;

 

WHEREAS, Employer desires to encourage Employee to make valuable contributions
to Employer’s business operations and not to seek or accept employment
elsewhere;

 

WHEREAS, Employee desires to be assured of a secure minimum compensation and Job
Responsibilities with Employer for his services over a defined term;

 

WHEREAS, Employer desires to assure the continued services of Employee on behalf
of Employer on an objective and impartial basis and without distraction or
conflict of interest in the event of an attempt by any person to change
Employee’s Job Responsibilities or to obtain control of Employer;

 

WHEREAS, Employer desires to enter into this employment agreement (the
“Agreement”), and provide fair and reasonable benefits to Employee on the terms
and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of these premises, the mutual covenants and
undertakings herein contained and the continued employment of Employee to
perform Job Responsibilities for Employer, Employer and Employee, each intending
to be legally bound, covenant and agree as follows:

 

1. Upon the terms and subject to the conditions set forth in this Agreement,
Employer employs Employee to perform Job Responsibilities for Tecstar and
Quantum, and Employee accepts such employment.

 

2. Employee’s Job Responsibilities shall be, and Employee agrees to serve as
President of Tecstar and Chief Operating Officer of Quantum; provided, however
that such duties shall be performed in or from the current office of Employee in
the offices of Employer or affiliate of Employer currently located at Troy,
Michigan, and shall be of the same character as those previously performed by
Employee with affiliates of Employer and generally associated with the offices
previously held by Employee with such affiliates. Employee shall not be required
to be absent from the location of the principal executive offices of Employer in
Troy, Michigan on travel status or otherwise more than ten (10) days in any
calendar year. Employer shall not, without the written consent of Employee,
relocate or transfer Employee to a location more than fifteen (15) miles from
his principal residence. Employee shall perform Job Responsibilities for Tecstar
and Quantum in substantially the same manner and to substantially the same
extent as Employee rendered such services to Employer or its affiliates before
the date hereof. Although while employed by Employer, Employee shall devote
substantially all his business time and efforts to Employer’s business and shall
not actively engage in any other business related to that of Employer, Employee
may use his discretion in fixing his hours and schedule of work consistent with
the proper discharge of his duties.



--------------------------------------------------------------------------------

3. The term of this Agreement shall begin on the “Effective Date” and shall end
on the date which is two (2) years following such date (the “Anniversary Date”);
provided, however, that such term shall be extended for additional two (2) year
terms on each Anniversary Date, unless either party hereto gives written notice
to the other party not to so extend within ninety (90) days prior to each such
Anniversary Date, in which case no further extension shall occur and the term of
this Agreement shall end on the Anniversary Date as of which the notice not to
extend is given (such term, including any extension thereof shall herein be
referred to as the “Term”). A notice not to so extend given by either party
shall be a termination of employment prior to the expiration of the Term of this
Agreement, for all purposes, including subsection 7(B) of this Agreement. Such
notice not to extend shall be in the form of the “Notice of Termination” defined
in Section 10 hereof and shall contain specific reference to specific provisions
of Section 7 hereof relied upon for any such termination of the Term of this
Agreement.

 

4. Employee shall receive an annual salary of not less than Seven Hundred
Thousand Dollars ($700,000) (“Base Compensation”) payable (less applicable
deductions for salary reduction contributions described below) at regular
intervals in accordance with Employer’s normal payroll practices now or
hereafter in effect. Employer may consider and declare from time to time
increases (but not decreases) in the salary it pays Employee and thereby
increases in his Base Compensation. Employer shall review Employee’s Base
Compensation on an annual basis with the intention that such review of the Base
Compensation and the Executive Bonus Plan, subject to the discretion,
responsibilities and policies of the Employer’s Compensation Committee, shall
cause the annual Base Compensation and Bonus to increase from year to year. Any
and all increases in Employee’s salary pursuant to this section shall cause the
level of Base Compensation to be increased by the amount of each such increase
for purposes of this Agreement. The increased level of Base Compensation as
provided in this section shall become the level of Base Compensation for the
remainder of the Term of this Agreement until there is a further increase in
Base Compensation as provided herein. “Base Compensation” means the total annual
base salary payable to the Employee at the rate in effect on the date of the
termination of the Term of Employment. Base Compensation shall not be reduced
for any salary reduction contributions (i) to cash or deferred arrangements
under Section 401(k) of the Code, (ii) to a Tax Sheltered Annuity under Section
403(b) of the Code, (iii) to a cafeteria plan under Section 125 of the Code, or
(iv) to a nonqualified deferred compensation plan. Base Compensation shall not
take into account any bonuses, reimbursed expenses, credits or benefits
(including benefits under any plan of deferred compensation), or any additional
cash compensation or compensation payable in a form other than cash. It shall
not be a breach of this Section 4 in the event that Employer and Employee shall
mutually agree to reduce Employee’s Base Compensation from time to time. Such
reductions shall be immediately restored prior to the occurrence of any
termination of the Term described in Section 7 and shall be deemed included in
the Base Compensation then in effect at the time of any such event of
termination. Furthermore, any such decrease in Base Compensation from time to
time shall not disqualify Employee from participation in Benefit Plans except as
Employee shall agree.

 

5. So long as Employee is employed by Employer pursuant to this Agreement, he
shall be included as a participant in all present and future employee benefit,
retirement, and compensation plans generally available to employees of Employer,
consistent with his Base Compensation, his Job Responsibilities, including,
without limitation, any Employer 401(k) plan, Stock Incentive Plan, Executive
Bonus Plan, split dollar life insurance program, and group life insurance plans
(collectively, “Benefit Plans”), each of which Employer agrees to continue in
effect on terms no less favorable than those currently in effect as of the date
hereof (as permitted by law) during the Term of this Agreement.

 

6. In addition to the items of the Benefit Plans referred to in Section 5
hereof, the following shall be additional items included within the definition
of “Benefit Plans” for this Employee under this Agreement. So long as Employee
is employed by Employer pursuant to this Agreement, Employee shall receive
reimbursement from Employer for all reasonable business expenses incurred in the
course of his employment by Employer, upon submission to Employer of written
vouchers and statements for reimbursement. Employee shall attend, at his
discretion, those professional meetings, conventions, and/or similar functions
that he deems appropriate and useful for purposes of keeping abreast of current



--------------------------------------------------------------------------------

developments in the industry and/or promoting the interests of Employer. So long
as Employee is employed by Employer pursuant to the terms of this Agreement,
Employer shall continue in effect vacation policies applicable to Employee no
less favorable from his point of view than those written vacation policies in
effect on the date hereof. So long as Employee is employed by Employer pursuant
to this Agreement, Employee shall be entitled to Employee’s existing office
space, existing executive assistant, and other working conditions no less
favorable from his point of view than were in effect for him on the date hereof.
So long as Employee is employed by Employer pursuant to this Agreement, employee
shall be entitled to the use of a company car provided by the Employer. So long
as Employee is employed by Employer pursuant to this Agreement, Employee shall
be entitled to membership in such country clubs, social clubs, and golf clubs
that Employee deems appropriate and useful, and Employer shall continue to pay
the initiation fees, membership fees, and dues and assessments for each of such
memberships. So long as Employee is employed by Employer pursuant to this
Agreement, Employee shall be entitled to personal tax preparation services, an
annual physical examination, personal umbrella insurance coverage in an amount
not less than Ten Million Dollars ($10,000,000.00), and Employer shall pay and
continue to pay the fees, expenses, and premiums for each of the foregoing.

 

7. Subject to the respective continuing obligations of the parties, including
but not limited to those set forth in Section 8 hereof, Employee’s employment by
Employer may be terminated effective on any Anniversary Date or otherwise prior
to the expiration of the Term of this Agreement upon written notice as required
by Section 10 hereof, and as follows:

 

(A) Employer, by action of its Board of Directors and upon written notice to
Employee, may terminate Employee’s employment with Employer at any time for
Reasonable Cause. For purposes of this subsection 7(A), “Reasonable Cause” shall
be defined as:

 

(i) the willful, flagrant and repeated failure of Employee to perform his duties
or to comply with the reasonable directions of the Board of Directors, which
failure continues after the Board of Directors has given written notice to
Employee specifying in reasonable detail the manner in which Employee has failed
to perform such duties or comply with such directions, together with a
reasonable opportunity to cure the failure to perform his duties;

 

(ii) the conviction of the Employee for a felony which the Board of Directors
determines in the exercise of its reasonable judgment could be expected to have
a material adverse impact on the Employer.

 

(B) Employer, by action of its Board of Directors, may fail to renew this
Agreement effective any Anniversary Date, or may terminate Employee’s employment
with Employer at any time, upon ninety (90) days’ prior written notice to
Employee, without Reasonable Cause.

 

(C) Employee, at any time and upon ninety (90) days’ prior written notice to
Employer, may terminate his employment with Employer, and if in the notice of
termination the Employee declares this notice of termination is the result of a
change of Job Responsibilities without Employee’s consent, then in such an event
such a termination is a termination by Employer without Reasonable Cause for
purposes of subsection 7(B) and subsection 7(F) hereof.

 

(D) Employee’s employment with Employer shall terminate in the event of
Employee’s death or permanent disability. “Disability” means (i) if Employee is
covered by an individual or group long-term disability policy under Employer’s
Benefit Plans, then as defined in such policy without regard to any waiting
period, or (ii) if (i) is inapplicable, then “disability” shall be defined as
Employee’s permanent inability by reason of illness or other physical or mental
incapacity to perform Job Responsibilities for any consecutive one hundred
eighty (180) day period, provided that Notice of Termination by Employer because
of Employee’s “disability” shall have been given to Employee prior to the full
resumption by him of the performance of such duties.

 

2



--------------------------------------------------------------------------------

(E) Notwithstanding any provision of this Agreement, neither the consummation of
the Merger nor the execution of this Amended and Restated Agreement shall be
deemed to constitute a change in Job Responsibilities, a breach of any of
Employer’s obligations to Employee or a termination or a non-renewal of this
Agreement.

 

(F) In the event of termination without Reasonable Cause by Employer pursuant to
subsection 7(B), or a termination by Employee as a result of change in Job
Responsibilities without Employee’s consent pursuant to subsection 7(C), then
Employee may exercise demand registration rights under that certain Registration
Rights Agreement dated March 3, 2005, between Employee and Quantum (the
“Registration Rights Agreement”) without regard to the last sentence of Section
1(a) of the Registration Rights Agreement.

 

8. In the event of termination of Employee’s employment with Employer pursuant
to Section 7 hereof, which shall include a nonrenewal of this Agreement on any
Anniversary Date as provided in Section 3 hereof or in subsection 7(B) or
subsection 7(C) hereof, written Notice of Termination as required by Section 10
shall be given, and, compensation shall continue to be paid by Employer to
Employee as follows:

 

(A) In the event of termination for Reasonable Cause by Employer pursuant to
subsection 7(A), compensation provided for herein (including Base Compensation)
shall continue to be paid, and Employee shall continue to participate in the
Benefit Plans and other perquisites as provided in Sections 5 and 6 hereof,
through the date of termination specified in the Notice of Termination. Any
benefits payable under such Benefit Plans as a result of Employee’s
participation in such plans through such date shall be paid when due under those
plans. The date of termination specified in any Notice of Termination pursuant
to subsection 7(A) shall be no later than the last business day of the month
following the month in which such notice is provided to Employee.

 

(B) In the event of termination without Reasonable Cause by Employer pursuant to
subsection 7(B), or by Employee as a result of a change in Job Responsibilities
pursuant to subsection 7(C), compensation provided for herein (including Base
Compensation) shall continue to be paid, and Employee shall continue to
participate in the Benefit Plans and other perquisites as provided in Sections 5
and 6 hereof, through the date of termination specified in the Notice of
Termination. Upon the date of such termination, any outstanding stock options
shall immediately vest in full. Any benefits payable under such Benefit Plans as
a result of Employee’s participation in such plans through such date shall be
paid when due under those plans. In addition, Employee shall at his option
exercised effective the date of termination of the Term, be entitled to receive
one of the following:

 

either,

 

(i) Employee shall be entitled to continue to receive from Employer his Base
Compensation (which shall be the gross Base Compensation amount and not reduced
for salary reduction contributions described in Section 4) at the rates in
effect at the time of termination of the Term for two (2) additional twelve (12)
month periods. In addition, during such periods, Employer will maintain in full
force and effect for the continued benefit of Employee and his spouse and his
dependents each Benefit Plan described in Section 5 and Section 6 in which
Employee was entitled to participate immediately prior to the date of his
termination, unless an essentially equivalent and no less favorable benefit is
provided by a subsequent employer of Employee. If the terms of any such Benefit
Plan, or applicable laws, do not permit continued participation in the Benefit
Plans by Employee and his spouse and his dependents, Employer will arrange to
provide to Employee and his spouse and his dependents a benefit substantially
similar to, and no less favorable than, the benefit he and his spouse and his
dependents were entitled to receive under such Benefit Plans; or,

 

(ii) Employee shall be entitled to receive from Employer his Base Compensation
at the rates in effect at the time of termination for two (2) additional twelve
(12) month periods, payable in

 

3



--------------------------------------------------------------------------------

one lump sum payment on or before thirty (30) days following the date of
termination, and Employer will not thereafter maintain any Benefit Plan for the
continued benefit of Employee and his spouse and his dependents.

 

(C) In the event Employee’s employment with Employer shall terminate in the
event of Employee’s death, pursuant to subsection 7(D), compensation provided
for herein (including Base Compensation) shall continue to be paid through the
date of death. Employee’s spouse and his dependents shall continue to
participate in the Benefit Plans and other perquisites as provided in Section 5
and Section 6 hereof. From and after the date of Employee’s death, the spouse of
Employee (or if none surviving, the dependents of Employee) shall be entitled to
continue to receive from Employer the Employee’s Base Compensation and Benefit
Plans perquisites at the rates in effect at the time of death, for two (2)
additional twelve (12) month periods. In addition, during such periods, Employer
will maintain in full force and effect for the continued benefit of the spouse
and dependents of Employee each Benefit Plan in which the spouse (or if none
surviving, the dependents of Employee) was entitled to participate immediately
prior to the date of death of Employee, unless an essentially equivalent and no
less favorable benefit is provided by a subsequent employer of the spouse of
Employee. If the terms of any Benefit Plan, or applicable laws, do not permit
continued participation by the spouse (or if none surviving, the dependents of
Employee), Employer will arrange to provide to spouse (or if none surviving, the
dependents of Employee) a benefit substantially similar to, and no less
favorable than, the benefit the spouse (or if none surviving, the dependents of
Employee) was entitled to receive under such Benefit Plans at the date of death
of Employee. Employer reserves the right to cause the payments provided for
herein to be funded and paid in whole or in part from life insurance, annuities,
or other such similar devices, in its sole discretion.

 

(D) In the event Employee’s employment with Employer shall terminate in the
event of Employee’s disability pursuant to subsection 7(D), compensation
provided for herein (including Base Compensation) shall continue to be paid
through the date of disability as defined in subsection 7(D), and from and after
the date of Employee’s disability and during the continuance or recurrence
thereof, Employee shall be entitled to continue to receive from Employer the
Employee’s Base Compensation and Benefit Plans at the rates in effect at the
time of termination for five (5) additional twelve (12) month periods. In
addition, during such periods, Employer will maintain in full force and effect
for the continued benefit of Employee and his spouse and his dependents each
Benefit Plan in which Employee was entitled to participate immediately prior to
the date of disability of Employee, unless an essentially equivalent and no less
favorable benefit is provided by a subsequent employer of Employee. If the terms
of any Benefit Plan, or applicable laws, do not permit continued participation
by Employee and his spouse and his dependents, Employer will arrange to provide
Employee and his spouse and his dependents a benefit substantially similar to,
and no less favorable than, the benefit Employee and his spouse and his
dependents were entitled to receive under such Benefit Plans at the date of
disability of Employee. Employer reserves the right to cause the payments
provided herein to be funded and paid in whole or in part from life insurance,
annuities, or other such similar devices, in its sole discretion.

 

9. In order to induce Employer to enter into this Agreement, Employee hereby
agrees as follows:

 

(A) Unless otherwise required to do so by law, including the order of a court or
governmental agency, Employee shall not divulge or furnish any trade secrets (as
defined in IND. CODE § 24-2-3-2) of Employer or any confidential information
acquired by him while employed by Employer concerning the policies, plans,
procedures or customers of Employer to any person, firm or corporation, other
than Employer or upon its written request, or use any such trade secret or
confidential information directly or indirectly for Employee’s own benefit or
for the benefit of any person, firm or corporation other than Employer, since
such trade secrets and confidential information are confidential and shall at
all times remain the property of Employer. To that end, Employee agrees as
follows:

 

(i) That all drawings, blueprints, manuals, letters, reports memoranda, notes,

 

4



--------------------------------------------------------------------------------

notebooks, customer lists and all other documents or materials whether or not of
a secret or confidential nature (and all copies thereof) relating to Employer or
any of its affiliates business in any way obtained by Employee while employed by
Employer shall be Employer’s property and shall be delivered by Employee to
Employer on termination of Employee’s employment or at any time at Employer’s
request together with Employee’s written certification of compliance. This
includes but is not limited to documents or other materials concerning
customers, pricing, marketing, and method or process, product or apparatus
manufactured, used, developed, or investigated by Employer or any of its
affiliates, all of which are CONFIDENTIAL;

 

(ii) To disclose to Employer promptly and fully any invention, discovery or
improvement, (“invention(s)”) whether patentable or not, hereafter made or
conceived solely or jointly by Employee while employed by Employer and which
relates in any manner to the business or activities of Employer or any of its
affiliates or is suggested by or results from any duties assigned to Employee or
work performed by Employee for or on behalf of Employer;

 

(iii) That when requested by Employer, whether during or subsequent to
Employee’s employment, to execute patent applications and other instruments
considered necessary by Employer to apply for any obtain Letters Patent of the
United States and foreign countries with respect to inventions covered by this
Agreement and to make assignments and execute other instruments necessary to
convey to Employer ownership and exclusive rights in such inventions, patent
applications and patents; provided, however, that Employer shall bear all
expenses connected with such patents, patent applications and maintenance of
patent protection, and if services in connection therewith are performed by
Employee at the request of Employer after termination of Employee’s employment,
Employer shall pay reasonable compensation for such post-employment services.

 

(B) For a period of two years after termination of Employee’s employment by
Employer for reasons other than those set forth in subsections 7(B) or (C) of
this Agreement, Employee shall not (a) compete, directly or indirectly, with the
business of Employer as conducted during the term of this Agreement (defined as
aftermarket parts, upfit customization and specialized packages, and second tier
supplier to OEM’s), or have any interest (including any interest or association,
including but not limited to, that of owner, part owner, partner, shareholder,
director, officer, employee, agent, consultant, lender or advisor) in any
person, firm or entity which competes with Employer in the geographic area
described on the attached Exhibit A (each such person, firm or entity is
referred to as “Competitor”); (b) solicit or accept business for or on behalf of
any Competitor; (c) solicit, induce or persuade, or attempt to solicit, induce
or persuade, any person to work for or provide services to or provide financial
assistance to, any Competitor; or (d) solicit or accept for or on behalf of or
for the benefit of any Competitor, any business from any person, firm or entity
which during the term of this Agreement was a vendor or supplier to, or
subcontractor for, or commercial purchaser from, Employer.

 

(C) If Employee’s employment by Employer is terminated for any reason by either
Employee or Employer, Employee will turn over immediately thereafter to Employer
all business correspondence, letters, papers, reports, customers’ lists,
financial statements, records, drawings, credit reports or other confidential
information or documents of Employer or its affiliates in the possession or
control of Employee, all of which writings are and will continue to be the sole
and exclusive property of Employer or its affiliates.

 

(D) If Employee’s employment by Employer is terminated during the Term of this
Agreement for reasons set forth in subsections 7(B) or (C) of this Agreement,
Employee shall have no obligations to Employer with respect to noncompetition
under subsection 9(B).

 

10. Any termination of Employee’s employment with Employer as contemplated by
Section 3 and Section 7 hereof, except in the circumstances of Employee’s death,
shall be communicated by written “Notice of Termination” by the terminating
party to the other party hereto. Any “Notice of Termination” must refer to one
or more of the subsections of Section 7, shall indicate the specific provisions
of this

 

5



--------------------------------------------------------------------------------

Agreement and one or more of such subsections of Section 7 relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination under one or more of such subsections of
Section 7.

 

11. Anything in this Agreement to the contrary notwithstanding, payment of Base
Compensation by the Employer to or for the benefit of the Employee pursuant to
subsection 8(B) hereof shall be inclusive of payment attributable to the
confidentiality covenants of subsection 9(A), and shall be payable whether or
not deductible by the Employer for federal income tax purposes.

 

12. If a dispute arises regarding termination of employment pursuant to Section
3 and Section 7 hereof, said dispute shall be resolved by binding arbitration
determined in accordance with the rules of the American Arbitration Association
and if Employee obtains a final award in his favor or his claim is settled by
Employer prior to the rendering of an award by such arbitration, all reasonable
legal fees and expenses incurred by Employee in contesting or disputing any such
termination or otherwise pursuing his claim shall be paid by Employer, to the
extent permitted by law. If a dispute arises regarding other provisions of this
Agreement, including enforcement of the confidentiality provisions hereof, then
such shall be heard only by the judge and not by a jury, in any court of general
jurisdiction in Elkhart County, Indiana, to which such sole and exclusive
jurisdiction each party irrevocably consents. Each party agrees not to assert
and hereby waives any right of removal, consolidation or joinder with any other
action, or any transfer by reason of preferred venue. The prevailing party shall
be entitled to its costs, expenses and reasonable attorney’s fees. It is
provided, however, that in either of arbitration or judicial proceedings, if it
is determined that Employer breached any of the material terms or conditions of
this Agreement, then as liquidated damages, Employee shall be entitled to
receive not less than the Base Compensation and Benefit Plan payments described
in subsection 8(B) hereof.

 

13. Should Employee die after termination of his employment with Employer while
any amounts are payable to him hereunder, this Agreement shall inure to the
benefit of and be enforceable by Employee’s executors, administrators, heirs,
distributees, devisees and legatees and all amounts payable hereunder shall be
paid in accordance with the terms of this Agreement to Employee’s devisee,
legatee or other designee or, if there is no such designee, to his estate.

 

14. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been given
when sent by facsimile confirmed receipt and simultaneously mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Employee: Jeffrey P. Beitzel

570 Executive Drive

Troy, MI 48083

Phone: (248) 588-5588

Fax: (248) 588-1034

 

If to Employer: Starcraft Corporation

1123 S. Indiana Avenue

Post Office Box 1903

Goshen, IN 46527-1903

Attention: Michael H. Schoeffler, President

Phone: (574) 534-7827

Fax: (574) 534-1238

 

or to such address as either party hereto may have furnished to the other party
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

 

15. The validity, interpretation, and performance of this Agreement shall be
governed by the laws of the State of Indiana.

 

6



--------------------------------------------------------------------------------

16. Employer shall require any successor, assignee, distributee or other
transferee of all or substantially all of its or its affiliates’ or its
subsidiaries’ assets or business (“Succession”) (whether direct or indirect, by
purchase, merger, dissolution, liquidation, consolidation or otherwise) by
agreement in form and substance satisfactory to Employee to expressly assume and
agree to perform this Agreement in the same manner and same extent that Employer
would be required to perform it if no such Succession had taken place. As used
in this Agreement, “Employer” shall mean Employer or any of its subsidiaries or
affiliates from time to time and any successor to its or their business or
assets as aforesaid.

 

17. No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by
Employee and Employer. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of dissimilar provisions or conditions at the same or any prior or
subsequent time. No agreements or representation, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

 

18. The invalidity or unenforceability of any provisions of this Agreement shall
not affect the validity or enforceability of any other provisions of this
Agreement which shall remain in full force and effect.

 

19. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.

 

20. This Agreement is personal in nature and neither party hereto shall, without
consent of the other, assign or transfer this Agreement or any rights or
obligations hereunder except as provided in Section 13 and Section 16 above.
Without limiting the foregoing, Employee’s right to receive compensation
hereunder shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than a transfer by his will or by the
laws of descent or distribution as set forth in Section 13 hereof, and in the
event of any attempted assignment or transfer contrary to this paragraph,
Employer shall have no liability to pay any amounts so attempted to be assigned
or transferred.

 

21. No benefit payable at any time under this Agreement shall be subject in any
manner to alienation, sale, transfer, assignment, pledge, attachment, levy,
garnishment, or encumbrance of any kind.

 

22. Employer shall withhold any applicable income or employment taxes that are
required to be withheld from the benefits provided under this Agreement.

 

23. Employer does not guarantee payment of benefits payable under any insurance
coverage described or referred to herein, and any benefits thereunder shall be
the exclusive responsibility of the insurer that is required to provide such
benefits under such policy.

 

24. If the Employee transfers employment from Employer to a subsidiary or an
affiliate, then the Employee shall not be deemed to have terminated employment
for any purpose under this Agreement.

 

25. Employer shall continuously maintain its current liability insurance through
the termination date in the Notice of Termination, with such current coverage
for Employee as they relate to his Job Responsibilities, and thereafter,
Employer shall continue such coverage whether on “occurrence” or “claims made”
basis such that Employee does not incur a lapse in coverage. Employer agrees not
to materially modify, change or release (A) any insurance coverages inuring to
the benefit of Employee for claims or circumstances prior to the termination
date in the Notice of Termination such as: errors and omissions, antitrust,
defamation, libel and/or slander, officer and director liability, employment
practices, and the like, whether or not such claims or circumstances are known,
unknown, liquidated, or contingent, or (B) any right of contribution, indemnity,
hold harmless, or recoupment under the respective Articles of Incorporation,
Operating Agreement, and/or By-Laws of Employer, its affiliates, and its
subsidiaries.

 

7



--------------------------------------------------------------------------------

26. Commencing upon the termination date in the Notice of Termination, the
Employee shall cease to be an employee of the Employer for any purpose. The
payment of benefits under this Agreement shall be payments to a former employee.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused the Agreement to be executed and
delivered on the date first set forth above.

 

“Employee”

  “Employer”     Quantum Fuel Systems     Technologies Worldwide, Inc.

/s/ Jeffrey P. Beitzel

--------------------------------------------------------------------------------

  By:  

/s/ Alan P. Niedzwiecki

--------------------------------------------------------------------------------

Jeffrey P. Beitzel

  Name:   Alan P. Niedzwiecki     Title:   President and CEO

 

[Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

In Japan, Europe, Mexico, Canada, and any of the 48 contiguous States of the
United States of America; it being acknowledged by Employee that the Company
conducts business in all such States, and it is acknowledged by Employee that
the Company presently conducts a substantial amount of its business not only in
any and all of the States, but also where facilities are located (Indiana,
Michigan, Texas, New Jersey, Louisiana, and, the Province of Ontario, Canada).